—Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagana, J.), rendered January 21, 1982, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
It is undisputed that defendant unlawfully entered and remained in complainant’s apartment. Thus, the pivotal issue is whether the proof adduced was sufficient to permit the jury to infer that defendant intended to commit a crime therein (see People v Samuel, 20 AD2d 919). While recognizing that such proof inherently involves the “intangible operations of the mind” (People v Rumaner, 45 AD2d 290, 292), it cannot be said that the jury in rendering a guilty verdict drew “unwarranted *519conclusions based on probabilities of low degree” (People v Ben-zinger, 36 NY2d 29, 32).
Defendant was unlawfully present in a ransacked apartment which had obviously been burglarized, with property in his hands. Upon being discovered therein by the superintendent of the building, he attempted to flee. The jury, relying on “common human experience” (People v Wachowicz, 22 NY2d 369, 372), found that this evidence supported the inference that defendant intended to commit a crime. After reviewing the evidence in a light most favorable to the prosecution (see Jackson v Virginia, 443 US 307, 318-319; People v Contes, 60 NY2d 620), we find that the jury was entitled to conclude that defendant was guilty of burglary in the second degree beyond a reasonable doubt. Moflen, P. J., Gibbons, Thompson and Bracken, JJ., concur.